Title: To John Adams from François Adriaan Van der Kemp, 3 December 1820
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and High-Respected frend!
Olden barneveld 3 Dec. 1820


The last tiding of your welfare, with which I was gratified—was by Judge Peter Smith. I had made an excursion to Albany and N. york, to See the Governour, and endeavour to obtain in the last place Some relief to my Sight—but it was fruitless. I met Judge Smith—whom I had not Seen during Several years—between Schenectady and Cagnarrage, where he took the Stage—we were pleased with this unexpected meeting. He informed me, He had been to Boston—to Quincy, and had been honoured with a courteous reception by the late President, who yet enjoy’d a comfortable State of health—in the full possession of all his mental powers. I thanked him cordially for this communication, and ardently pray, the Same invaluable blessing— may be vouchsafed unto you the remainder of your days—May these be happy—and may your last days be your best days—This is my devout wish—that may your lot be, and that of Mrs. v. d. k—whose 75 anniversary approaches within a few days—your’s—tho’ more advanced—is not less near—May I please the good God, that I may joÿ, your children, Relatives and friends—in its celebration.
The time of the electioneering campaign for the Presidency is now fast approaching: how happy Shall we be, my respected frend—if we are permitted to congratulate one another about its issue: may this blessing too be bestowed on our Country.
You Seem—my Dear  Sir! that our State convention did not press the Steps of Massachusetts—and I am apprehensive, that our People Shall not act equally wise and prudent.
Will you communicate to Mr. J. Quincy’s family—that a frend of Leyden writes me "Prof. Keimper is at present not home, as Soon he returns—I am confident he Shall give me a full account of his Genealogy, which I Shall have the pleasure of communicating to you" I request you, to remember me to that worthy family—and to all the respected members of your family—their remembrance contributes to my happiness—and You—my Dear Sir! to whom I am So deeply indebted, will condescend to add this boon to your numerous kindnesses—I Should fear that my Boston Friends—had drunk from the river Lethe—If I ought not rather to Suppose—that a chain of uninterrupted festivities, made them forget a while a Recluse—
I Send lately the 20 vol. of the translated Records—Several are highly interesting—If I can finish the present, the worst of all—relative to Curacao—then I dare Say Rubiconem transii—
Continue me the Same Share in your affectionate regard—and I Shall thank a bountiful God—and remain for ever— / My Dear and High Respected frend / Your Devoted and obliged / Frend!



Fr. Adr. vander Kemp.




